Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 1 of 15 PageID 4193



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 WYNDHAM VACATION OWNERSHIP,
 INC., WYNDHAM VACATION
 RESORTS, INC., WYNDHAM RESORT
 DEVELOPMENT CORPORATION,
 SHELL VACATIONS, LLC, SVC-WEST,
 LLC, SVC-AMERICANA, LLC and SVC-
 HAWAII, LLC,

        Plaintiffs,

 v.                                                           Case No: 8:19-cv-1895-T-36CPT

 THE MONTGOMERY LAW FIRM, LLC,
 MONTGOMERY & NEWCOMB, LLC, M.
 SCOTT MONTGOMERY, ESQ., W.
 TODD NEWCOMB, ESQ., CLS, INC.,
 ATLAS VACATION REMEDIES, LLC,
 PRINCIPAL TRANSFER GROUP, LLC,
 DONNELLY SNELLEN, JASON LEVI
 HEMINGWAY, MUTUAL RELEASE
 CORPORATION, DAN CHUDY,
 MATTHEW TUCKER and CATALYST
 CONSULTING FIRM LLC,

       Defendants.
 ___________________________________/

                                          ORDER

        This matter comes before the Court upon the Plaintiffs’ Motion to Strike Defendants'

 Affirmative Defenses and Incorporated Memorandum of Law (Doc. 166), Defendants’ Brief in

 Opposition to Wyndham’s Motion to Strike Affirmative Defenses (Doc. 173), Plaintiffs’ Reply in

 Support of Motion to Strike Affirmative Defenses (Doc. 177), Plaintiffs’ Motion to Dismiss

 Defendants’ Counterclaims and Incorporated Memorandum of Law (Doc. 167), and

 Counterclaimants’ Brief in Opposition to Wyndham’s Motion to Dismiss Counterclaims (Doc.

 172). In the motion to strike, Plaintiffs argue that Defendants’ affirmative defenses must be
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 2 of 15 PageID 4194



 stricken because they are improper for a variety of reasons. Doc. 166. In the motion to dismiss,

 Plaintiffs argue that Defendants’ counterclaims must be dismissed because they are barred by the

 litigation privilege, constitute a shotgun pleading, and fail to state a claim. Doc. 167. The Court,

 having considered the motion and being fully advised in the premises, will grant Plaintiffs’ motions

 and give Defendants leave to file amended affirmative defenses and counterclaims.

 I.     FACTUAL BACKGROUND 1

        Plaintiffs, Wyndham Vacation Ownership, Inc.; Wyndham Vacation Resorts, Inc.;

 Wyndham Resort Development Corporation; Shell Vacations, LLC; SVC-West, LLC; SVC-

 Americana, LLC; and SVC-Hawaii, LLC (collectively “Plaintiffs”), filed this action against

 numerous Defendants, including The Montgomery Law Firm, LLC; Montgomery & Newcomb,

 LLC; M. Scott Montgomery, Esq.; W. Todd Newcomb, Esq.; CLS, Inc. d/b/a Atlas Vacation

 Remedies and d/b/a Principal Transfer Group; Atlas Vacation Remedies, LLC; Principal Transfer

 Group, LLC; Donnelly Snellen; Jason Levi Hemingway; Mutual Release Corporation a/k/a 417

 MRC LLC; Dan Chudy; Matthew Tucker, and Catalyst Consulting Firm, LLC (collectively,

 “Defendants”).    Doc. 1.    The instant motions concern Defendants’ Consolidated Answers,

 Affirmative Defenses and Counterclaims (Doc. 149) filed by Atlas Vacation Remedies, LLC;

 Jason Hemingway; Principal Transfer Group, LLC; Donnelly Snellen; CLS, Inc.; W. Todd

 Newcomb, Esq.; M. Scott, Montgomery, Esq., The Montgomery Law Firm, LLC , and

 Montgomery & Newcomb, LLC. In the Complaint, Plaintiffs referred to Atlas Vacation Remedies,

 LLC, Hemingway; Principal Transfer Group, LLC; Snellen; and CLS, Inc. as “the CLS



 1
   The following statement of facts is derived from the Complaint (Doc. 1), the allegations of which
 the Court must accept as true in ruling on the instant Motion to Dismiss. Linder v. Portocarrero,
 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin Am. Agribusiness
 Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).


                                                  2
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 3 of 15 PageID 4195



 Defendants.” Doc. 1 at 1. Plaintiffs referred to The Montgomery Law Firm, LLC; Montgomery

 & Newcomb, LLC; M. Scott Montgomery, Esq.; and W. Todd Newcomb, Esq. as “the

 Montgomery Law Defendants.” Id.

            Plaintiff Wyndham Vacation Ownership, Inc. (“Wyndham Vacation”) is the parent

 company, or ultimate parent company, of Plaintiffs Wyndham Vacation Resorts, Inc. (“Wyndham

 Resorts”), Wyndham Resort Development Corporation (“Wyndham Development”), and Shell

 Vacations LLC (“Shell”). Id. ¶ 58. Wyndham Resorts, Wyndham Development, and Shell enter

 into timeshare contracts with consumers (“Owners”).           Id. ¶ 59.     When Owners purchase

 timeshares, they execute contracts in which the Owners agree to pay a certain amount to cover

 their interest, maintenance, and annual fees, and also agree to pay their share of the property taxes.

 Id. Owners often obtain loans for their timeshare and execute a note and mortgage, which

 documents are incorporated into the timeshare purchase agreement and are part of the contract. Id.

            Plaintiffs allege that the Montgomery Law Defendants used who they refer to as “the TPE

 Defendants”—Catalyst Consulting Firm LLC, the CLS Defendants, Mutual Release Corporation,

 and Tucker—to carry out schemes. Doc. 1 ¶ 33. Additionally, Plaintiffs allege that the CLS

 Defendants are a group of companies, fictitious names, and individuals who work together as a

 timeshare exit company. Id. ¶ 38. A “timeshare exit” industry recently sprouted, which Plaintiffs

 allege “target[s] the timeshare industry” and induces timeshare owners to breach their contracts.

 Id. ¶ 6.

            Plaintiffs’ allege Defendants “instruct, deceive, induce, or persuade” the Owners to stop

 making their timeshare payments, ensuring the timeshare owners go into default and their interest in

 the properties is foreclosed. Id. ¶¶ 13-22. To implement this scheme, Plaintiffs allege that Defendants

 use false and misleading advertising to induce Owners to breach their timeshare contracts. Id. ¶¶ 6-

 21, 92-138. Defendants guarantee successful exit from their timeshare contracts but do not advise the

                                                    3
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 4 of 15 PageID 4196



 Owners of the consequences of ceasing payments, i.e. default and foreclosure. Id. 9-22. Although the

 Defendants play different roles in the described scheme, Plaintiffs allege that their conduct is

 intertwined.

         The CLS Defendants, MRC Defendants, and Catalyst use various advertising methods,

 including online, telemarketing, direct mailing, and in-person sales presentations, to target and solicit

 Plaintiffs’ timeshare owners to use their timeshare exit services. Id. ¶¶ 92-138. Those advertisements

 state that the CLS Defendants, MRC Defendants, or Catalyst retain lawyers to aid in canceling the

 timeshare contracts, and the Montgomery Law Defendants fill that role. Id. ¶¶ 75–78. The CLS

 Defendants, MRC Defendants, and Catalyst, then refer clients to the Montgomery Law Defendants,

 who are aware of the advertisements and send demand letters on behalf of the Owners to Plaintiffs. Id.

 ¶¶ 75-82. After sending the demand letters, Defendants take almost no further action, hoping that the

 threat of litigation will convince Plaintiffs to cancel or release the timeshare owners from their

 contracts. Id. ¶ 83.

         Based on Defendants’ alleged harm to Plaintiffs’ businesses and relationships with timeshare

 owners, Plaintiffs filed the Complaint in this action seeking damages and injunctive relief. Id. 22-24.

 Plaintiffs bring claims for: (1) false and misleading advertising and contributory advertising under the

 Lanham Act, 15 U.S.C. § 1125(a)(1); (2) tortious interference with contractual relations; (3) civil

 conspiracy; and (4) violation of Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. §

 501.201, et seq. (“FDUTPA”). Id. ¶¶ 155-274.

         After the Complaint was filed, several Defendants moved to dismiss the action for lack of

 personal jurisdiction or, alternatively, to transfer the venue to the United States District Court for the

 Western District of Missouri. Doc. 31. As part of the Motion to Dismiss, Defendants alleged that

 Plaintiffs failed to state a claim for tortious interference because Plaintiffs did not identify Owners who

 were purportedly induced to terminate their contract with Plaintiffs. Id. at 10-11. In ruling that the

 Complaint states a claim for tortious interference, the Court concluded that Plaintiffs need not identify
                                                     4
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 5 of 15 PageID 4197



 individual Owners at this stage of the proceeding. Doc. 144 at 9. The Court ultimately ruled that

 personal jurisdiction exists, and transfer to Missouri was not appropriate, but sua sponte transferred

 the action to this division from the Orlando Division of the United States District Court for the Middle

 District of Florida. Id. at 16-22.

         After the transfer, Defendants Atlas Vacation Remedies, LLC; Hemingway; Principal Transfer

 Group, LLC; Snellen; CLS, Inc.; Newcomb; Montgomery; The Montgomery Law Firm, LLC; and

 Montgomery & Newcomb, LLC filed Defendants’ Consolidated Answers, Affirmative Defenses and

 Counterclaims (“Answer”) that Plaintiffs now seek to strike and dismiss. Doc. 149. In the Answer,

 Defendants include approximately fifty-three paragraphs of affirmative defenses. Id. ¶¶ 275-328.

 Defendants also raise four counterclaims. Id. ¶¶ 329-379. The first counterclaim is a claim for tortious

 interference with existing and prospective business relationships, the second is for trade libel, the third

 is for common law unfair competition, and the final counterclaim is for false advertising under the

 Lanham Act. Id. ¶¶ 344-379.

         II.     LEGAL STANDARD

         A.      Motion to Dismiss

         To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a “short and

 plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556

 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic

 recitations of the elements of a cause of action are not sufficient. Id. (citing Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007)). Furthermore, mere naked assertions are not sufficient. Id.

 A complaint must contain sufficient factual matter, which, if accepted as true, would “state a claim

 to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The court,


                                                     5
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 6 of 15 PageID 4198



 however, is not bound to accept as true a legal conclusion stated as a “factual allegation” in the

 complaint. Id.

         B.       Motion to Strike

         Federal Rule of Civil Procedure 12(f) provides that, upon motion, the court may order

 stricken from a pleading an insufficient defense or an immaterial matter. District courts have broad

 discretion in ruling on a motion to strike.              OMS Nat’l Ins. Co. v. Turbyfill, No.

 3:14cv622/MCR/CJK, 2015 WL 11109377, at *1 (N.D. Fla. July 22, 2015). However, a court will

 not exercise its discretion under the rule to strike a pleading unless the matter sought to be omitted

 has no possible relationship to the controversy, may confuse the issues, or otherwise prejudice a

 party. Poston v. Am. President Lines, Ltd., 452 F. Supp. 568, 570 (S.D. Fla.1978); Bazal v. Belford

 Trucking Co., 442 F. Supp. 1089, 1101 (S.D. Fla.1977); Augustus v. Bd. of Pub. Instruction, 306

 F.2d 862, 868 (5th Cir.1962).

 III.    DISCUSSION

         A.       Affirmative Defenses

         “An affirmative defense is defined as ‘[a] defendant’s assertion raising new facts and

 arguments that, if true, will defeat the plaintiff’s or prosecution’s claim, even if all allegations in

 the complaint are true.’ ” Ayers v. Consol. Const. Servs. of SW Fla., Inc., 207CV123FTM29DNF,

 2007 WL 4181910, at *1 (M.D. Fla. Nov. 26, 2007) (quoting Saks v. Franklin Covey Co., 316 F.3d

 337, 350 (2d Cir.2003)). Should a defendant “mislabel[] a denial as an affirmative defense, the

 proper remedy is not to strike the claim, but rather to treat it as a specific denial.” Berman v. Kafka,

 No. 3:13-cv-1109-J-JBT, 2014 WL 12616999, at *1 (M.D. Fla. May 5, 2014) (quoting Grovenor

 House, L.L.C. v. E.I. Du Pont De Nemours & Co., No. 09-21698-Civ., 2010 WL 3212066, at *3

 (S.D. Fla. Aug. 12, 2010)).



                                                    6
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 7 of 15 PageID 4199



          “An affirmative defense will only be stricken if the defense is insufficient as a matter of

 law . . . .” OMS Nat’l Ins. Co., 2015 WL 11109377, at *1 (quoting Beaulieu v. Bd. of Trs. of Univ.

 of W. Fla., No. 3:07cv30, 2007 WL 2900332, at *5 n.7 (N.D. Fla. Oct. 2, 2007)). The Federal

 Rules of Civil Procedure do not require a defendant to support affirmative defenses with elaborate

 factual detail and require only that the defense give fair notice of the nature of the defense to the

 plaintiff. Berman, 2014 WL 12616999, at *2. Bare-bones, conclusory allegations, however, are

 insufficient to support an affirmative defense. Niagara Distributors, Inc. v. N. Ins. Co. of N.Y.,

 10-61113-CIV, 2011 WL 13096637, at *1 (S.D. Fla. Apr. 11, 2011) (citing Microsoft Corp. v.

 Jesse’s Computers & Repair, Inc., 211 F.R.D. 681, 684 (M.D. Fla. 2002)). Instead, an affirmative

 defense is sufficient if it is supported by “relevant and substantial legal and factual questions . . .

 .” Id.

          “[M]otions to strike affirmative defenses are not favored by the federal courts because of

 their somewhat dilatory and often harassing character that merely amass unnecessary costs.”

 Gamez v. ACE Am. Ins. Co., 11-22842-CIV, 2011 WL 13115473, at *1 (S.D. Fla. Dec. 2, 2011)

 (citing 5C Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1381; Kaiser Aluminum

 & Chemical Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1052 (5th Cir. 1982)).

 Nonetheless, the Court finds that it is appropriate in this case to strike Defendants’ affirmative

 defenses, without prejudice to Defendants filing amended affirmative defenses that comply with

 this Court’s rules.

          Despite the low pleading standard for affirmative defenses, Defendants’ pleading is simply

 too confusing and unorganized to allow Plaintiffs or the Court to discern what affirmative defenses

 are being raised. For example, there are certain paragraphs in which it is not apparent whether the

 allegations are intended as factual support for unidentified affirmative defenses, or seek to assert



                                                   7
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 8 of 15 PageID 4200



 an independent defense, or general commentary on Defendants’ opinion of the Complaint. See

 Doc. 149 ¶¶ 304, 306. Other defenses seem to be redundant. See id. ¶¶ 285-286. A number of

 the purported defenses are, in reality, simply denials, further complicating matters. See, e.g. 275-

 76, 288-89, 297, 300-303, 305. The Court will not attempt to untangle the jumbled allegations

 contained in Defendants’ purported affirmative defenses. 2 Accordingly, they are stricken and

 Defendants are granted leave to file amended affirmative defenses that comply with the Federal

 Rules of Civil Procedure.

        B.      Shotgun Pleading

        Plaintiffs argue that the counterclaims must be dismissed because they constitute a shotgun

 pleading that incorporates all prior paragraphs into each count. Doc. 167 at 6-7. The Court agrees.

        “A complaint that fails to articulate claims with sufficient clarity to allow the defendant to

 frame a responsive pleading constitutes a ‘shotgun pleading.’” Lampkin-Asam v. Volusia Cnty.

 Sch. Bd., 261 F. App’x. 274, 277 (11th Cir. 2008) (internal citation omitted). The Eleventh Circuit

 has identified four general types of shotgun pleadings. Weiland v. Palm Beach Cnty. Sheriff’s

 Office, 792 F.3d 1313, 1322–23 (11th Cir. 2015). Relevant here, a complaint that contains

 “multiple counts where each count adopts the allegations of all preceding counts, causing each

 successive count to carry all that came before and the last count to be a combination of the entire

 complaint” constitutes a shotgun pleading. Id. at 1322. Additionally, a complaint which asserts



 2
   To the extent that Plaintiffs seek to strike Defendants’ affirmative defenses that claim a litigation
 privilege because such defenses have been rejected by other courts, such a request is improper for
 a motion to strike. Smith v. Wal-Mart Stores, Inc., No. 1:11-cv-226-MP-GRJ, 2012 WL 2377840
 (N.D. Fla. June 25, 2012) (stating that “in ruling upon a motion to strike it is not appropriate for
 the Court to consider the merits of any affirmative defense because the Court accepts all well-pled
 facts as true and only evaluates the legal sufficiency of an affirmative defense.”). Indeed, the case
 cited by Plaintiffs was resolved on summary judgment. Westgate Resorts, Ltd. v. Sussman, 387 F.
 Supp. 3d 1318 (M.D. Fla. 2019). The Court will not address the merits of Defendants’ affirmative
 defenses through a motion to strike.
                                                   8
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 9 of 15 PageID 4201



 “multiple claims against multiple defendants without specifying which of the defendants are

 responsible for which acts or omissions, or which of the defendants the claim is brought against,”

 constitutes a shotgun pleading. Id. at 1323.

         Not only does each count of the counterclaims incorporate the prior count, the counts also

 incorporate the affirmative defenses and answer. Because of this, the Court cannot determine what

 allegations are pertinent to what count, and what actions are purported to have been taken by the

 Plaintiffs to support Defendants’ allegations as to each count. Accordingly, the counterclaims are

 dismissed without prejudice to Defendants filing amended counterclaims. Additionally, although

 the counterclaims must be dismissed on the basis that they constitute a shotgun pleading, the Court

 will address the merits of the claims to provide guidance to Defendants should they elect to file

 amended counterclaims.

         C.      Tortious Interference

         To state a claim for tortious interference with a business relationship in Florida, the plaintiff

 must allege: “(1) the existence of a business relationship, (2) the defendant’s knowledge of that

 relationship, (3) an intentional and unjustified interference with the relationship, and (4) injury

 resulting from the breach of the relationship.” Dunn v. Air Line Pilots Ass’n, 193 F.3d 1185, 1191

 (11th Cir. 1999). The business relationship element “requires a relationship with a particular party,

 and not just a relationship with the general business community.” Id. The Eleventh Circuit has

 previously affirmed dismissal of a complaint where the plaintiffs alleged that the defendant’s

 actions prevented them from “sell[ing] their labor to the general community,” and not to a specific

 entity. Id.

         Plaintiffs argue that this claim should be dismissed because Defendants have not identified

 individual Owners, but allege only that Plaintiffs are or have interfered with a pool of customers.



                                                    9
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 10 of 15 PageID 4202



  Doc. 167 at 8. As the Court determined in its Transfer Order, it is unnecessary at this stage of the

  proceeding to identify specific individuals. Doc. 144 at 9. Nonetheless, the Court agrees that

  Defendants’ allegations as to this count are insufficient. In the Complaint, Plaintiffs specifically

  allege that Defendants “successfully solicited Wyndham Owners and caused or induced them to

  breach and/or terminate their contractual relationships with Plaintiffs,” and that Defendants

  “intentionally procured the breach of Wyndham’s contractual relationships by soliciting

  identifiable Wyndham Owners . . . .” Doc. 1 ¶¶ 206-207. Additionally, Plaintiffs further explain

  that “[t]he specific Wyndham Owners and Timeshare Contracts are identifiable,” but attaching

  relevant documents identifying the Owners to the Complaint was impractical given the length of

  the documents. Id. ¶ 207 n.3.

         In their counterclaim for tortious interference, Defendants do not provide the same

  specificity. Instead, Defendants assert that they “possess existing and prospective business

  relationships with clients and customers that had purchased timeshare properties or timeshare

  points from Wyndham . . . .” Doc. 149 ¶ 347. Defendants provide no further specificity. These

  vague allegations do no more than identify a business community and are insufficient to support a

  claim for tortious interference with a business relationship.           Accordingly, Defendants’

  counterclaim for tortious interference is due to be dismissed on this basis.

         D.      Trade Libel

         To state a claim for trade libel,

         [A] plaintiff must allege: (1) a falsehood; (2) that has been published or communicated to
         a third person; (3) when a defendant-publisher knows or reasonably should know that it
         will likely result in inducing others not to deal with plaintiff; (4) the falsehood actually
         plays a material and substantial part in inducing others not to deal with plaintiff; and (5)
         special damages proximately result of the published falsehood . . . .




                                                   10
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 11 of 15 PageID 4203



  Diamond Resorts Int’l, Inc. v. Aaronson, 617CV1394ORL37DCI, 2018 WL 735627, at *8 (M.D.

  Fla. Jan. 26, 2018). A heightened pleading standard applies to the element of special damages,

  which must be specifically stated. Id. This requires a plaintiff to allege more than general

  pecuniary harm and instead plead “a pecuniary loss that has been realized or liquidated, such as

  lost sales.” Id. (citing Salit v. Ruden, McClosky, Smith, Schuster & Russell, P.A., 742 So. 2d 381,

  388 (Fla. 4th DCA 1999); Collier Cty. Publ’g, Co. v. Chapman, 318 So. 2d 492, 495 (Fla. 2d DCA

  1975)). “However, Rule 9(g) requires no more than a specific statement that allows a defendant

  to prepare a responsive pleading and begin its defense.” ThermoLife Int’l LLC v. Vital Pharm.

  Inc., 19-CV-61380, 2020 WL 409594, at *2 (S.D. Fla. Jan. 24, 2020).

         Here, Defendants allege only that they “are entitled to recovery of damages, punitive

  damages and injunctive relief under applicable law.” Doc. 149 ¶ 357. This is insufficient to meet

  the pleading standard to allege trade libel and this count is due to be dismissed on this basis.

         E.      Unfair Competition

         “To a state a claim for unfair competition under Florida common law a party must plead

  (1) deceptive or fraudulent conduct of a competitor and (2) likelihood of consumer confusion.”

  Third Party Verification, Inc. v. Signaturelink, Inc., 492 F. Supp. 2d 1314, 1324 (M.D. Fla. 2007).

  “To state claim for unfair competition, the pleading party must allege that it competes with its

  opponent for a common pool of customers.” Id. (citing Home Design Servs., Inc. v. Park Square

  Enters., Inc., 2005 WL 1027370, *13–14 (M.D.Fla.2005).

         Defendants’ counterclaim does not state a claim for unfair competition. The counterclaim

  states only that “[t]he foregoing actions of Wyndham constitute unfair competition under the

  common law of the State of Florida,” that, as a result, Defendants were damaged in an amount to

  be determined at trial, and that the unlawful acts will continue to cause irreparable damage and



                                                   11
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 12 of 15 PageID 4204



  injury to Defendants. Doc. 149 ¶¶ 358-361. However, there is no factual section of Defendants’

  counterclaims, and all previous paragraphs of the Answer, including affirmative defenses and prior

  counterclaims, are incorporated, making it impossible to discern what the alleged “foregoing

  actions” that support Defendants’ claims could be. Accordingly, this claim is due to be dismissed.

         F.      False Advertising

         In their final counterclaim, Defendants allege a claim for false advertising under the

  Lanham Act. Doc. 149 ¶¶ 362-378. In this claim, Defendants allege that Plaintiffs have a program,

  known as Ovation, which is intended for Owners unhappy with their timeshare contract. Id. ¶¶

  365-65. Defendants state that this program is deceptive, illusory, and inadequate because it is a

  program for surrender of the timeshare investment, not a buy-back, certain Owners do not qualify

  or are not considered by Plaintiffs, and there is a delay under the Ovation program. Id. ¶ 366.

         To state a claim for false advertising under the Lanham Act, 15 U.S.C. § 1125(a), the

  claimant must allege:

         (1) the advertisements of the opposing party are false or misleading as to the party’s
         own product of another’s; (2) the advertisements actually deceived customers or
         had the tendency to deceive a substantial portion of the targeted audience; (3) the
         deception is material, meaning it is likely to influence purchasing decisions; (4) the
         defendant's advertised products traveled in interstate commerce; and (5) the
         plaintiff has been or is likely to be injured as a result of the false or misleading
         advertisements by casually related declining sales or loss of goodwill.

  Third Party Verification, Inc. v. Signaturelink, Inc., 492 F. Supp. 2d 1314, 1324 (M.D. Fla. 2007)

  (citing Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260-61 (11th Cir.2004)). “Section

  1125(a) of the Lanham Act ‘extends only to plaintiffs whose interests fall within the zone of

  interests protected’ by the Lanham Act.” Westgate Resorts, Ltd. v. Reed Hein & Assocs., LLC,

  618CV1088ORL31DCI, 2018 WL 5279156, at *9 (M.D. Fla. Oct. 24, 2018) (quoting Lexmark

  Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1377 (2014)). To fall within the



                                                  12
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 13 of 15 PageID 4205



  zone of interests, a claimant must allege an injury to its sales or business reputation that was

  proximately caused by the defendant’s misrepresentations. Id. (citing Lexmark, 134 S. Ct. at

  1395).

           Here, Defendants’ allegations are too jumbled to discern what false statements were

  purportedly made by Plaintiffs, partially because of the incorporation of the entire Answer into the

  claim. Although Defendants allege that Plaintiffs’ Ovation program does not accomplish the

  sought-after goal, Defendants do not state that Plaintiffs made representations about the program

  that were false. Accordingly, this claim must be dismissed.

           G.     Litigation Privilege

           Plaintiffs also seek to dismiss Defendants’ state law counterclaims for tortious interference

  with a business relationship, trade libel, and unfair competition based on the litigation privilege.

  Doc. 167 at 4-6. The Florida Supreme Court recognizes a litigation privilege, which affords

  absolute immunity to acts occurring during the course of a judicial proceeding as long as the act

  has some relation to the proceeding. Echevarria, McCalla, Raymer, Barrett & Frappier v. Cole,

  950 So. 2d 380, 384 (Fla. 2007) (citing Levin, Middlebrooks, Mabie, Thomas, Mayes Mitchell,

  P.A. v. United States Fire Ins. Co., 639 So.2d 606 (Fla. 1994)).

           “[T]he litigation privilege is an affirmative defense, and therefore, ‘should ordinarily be

  asserted in a responsive pleading and considered after the facts are developed on summary

  judgment or at trial.’ ” Mansoorian v. Brock & Scott, PLLC, 8:18-CV-1876-T-33TGW, 2018 WL

  6413484, at *6 (M.D. Fla. Dec. 6, 2018) (quoting Gills v. Armfield, No. 8:10-CV-895-T-27TBM,

  2011 WL 13175840, at *4 (M.D. Fla. Mar. 30, 2011)). The affirmative defense of the litigation

  privilege may be considered at the motion to dismiss stage, however, where “ ‘the complaint




                                                    13
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 14 of 15 PageID 4206



  affirmatively and clearly shows the conclusive applicability’ of the privilege.” Id. (quoting

  Jackson v. BellSouth Telecommunications, 372 F.3d 1250, 1277 (11th Cir. 2004)).

         To the extent that Defendants’ counterclaims are based on the filing of lawsuits, the Court

  agrees that the litigation privilege bars such claims. Pace v. Bank of N.Y. Mellon Tr. Co. Nat’l

  Ass’n, 224 So. 3d 342, 345 (Fla. 5th DCA 2017) (“In the context of a tortious interference with

  business relationships claim, the act of filing the complaint is subject to absolute immunity under

  the litigation privilege.”).   However, it is not apparent that Defendants’ claims are based

  exclusively on the lawsuits. Instead, Defendants also include allegations regarding statements

  alleged to have been made by Plaintiffs to support their claims.        Doc. 149 ¶ 359 (basing

  Defendants’ counterclaim in part on various statements allegedly made by Plaintiffs). Therefore,

  at this stage, the Court cannot determine conclusively whether the litigation privilege applies.

  Accordingly, the Court will deny Plaintiffs’ request to dismiss these claims with prejudice on the

  basis of the litigation privilege. Accordingly, it is

         ORDERED:

         1.      Plaintiffs’ Motion to Strike Defendants’ Affirmative Defenses and Incorporated

  Memorandum of Law (Doc. 166) is GRANTED.                 Defendants’ Affirmative Defenses are

  STRICKEN. Defendants are granted leave to file amended affirmative defenses that cure the

  deficiencies noted in this Order and comply with the Federal Rules of Civil Procedure within

  FOURTEEN (14) DAYS of the date of this Order. Failure to file amended affirmative defenses

  within the time provided will result in this case proceeding without assertion of any affirmative

  defenses by Defendants.

         2.      Plaintiffs’ Motion to Dismiss Defendants’ Counterclaims and Incorporated

  Memorandum of Law (Doc. 167) is GRANTED. Defendants’ Counterclaims are DISMISSED



                                                    14
Case 8:19-cv-01895-CEH-CPT Document 275 Filed 05/05/20 Page 15 of 15 PageID 4207



  without prejudice. Defendants are granted leave to file amended counterclaims that cure the

  deficiencies noted in this Order within FOURTEEN (14) DAYS of the date of this Order. Failure

  to file amended counterclaims within the time provided will result in this case proceeding without

  counterclaims.

         DONE AND ORDERED in Tampa, Florida on May 5, 2020.




  Copies to:
  Counsel of Record and Unrepresented Parties, if any




                                                 15
